NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                       AUG 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

In re: JOSEPH MICHAEL SUNDE, AKA                No.    19-16417
J. Michael Sunde; VIKTORIYA SOKOL
SUNDE,                                          D.C. No. 3:18-cv-00458-MMD

             Debtors,
______________________________                  MEMORANDUM*

JOSEPH MICHAEL SUNDE, AKA J.
Michael Sunde; VIKTORIYA SOKOL
SUNDE,

                Appellants,

 v.

NEVADA DIVORCE & DOCUMENT
SERVICES, INC.,

                Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                  Miranda M. Du, Chief District Judge, Presiding

                            Submitted August 10, 2020**
                             San Francisco, California


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit
Judges.

      Joseph Michael Sunde and Viktoriya Sokol Sunde (Sundes) appeal pro se

from the district court’s dismissal of their appeals from the proceedings in the

bankruptcy court. The parties are familiar with the facts, so we do not repeat them

here. We dismiss the appeal for lack of jurisdiction. See Dannenberg v. Software

Toolworks, Inc., 16 F.3d 1073, 1074 n.1 (9th Cir. 1994) (“we have an independent

duty to determine whether appellate jurisdiction exists,” even though a motions

panel denied motion to dismiss for want of jurisdiction).

      Sundes’ notice of appeal identified as the only order on appeal the district

court’s July 5, 2019 post-judgment order. That is not a final appealable order

under 28 U.S.C. § 1291. The district court merely reiterated its prior ruling that it

lacks jurisdiction, performed the housekeeping task of dismissing all pending

motions as moot pursuant to its previous ruling, and precluded further briefing in

the cases. See Am. Ironworks & Erectors, Inc. v. N. Am. Const. Corp., 248 F.3d

892, 898 (9th Cir. 2001) (“mere ministerial” post-judgment orders are not

appealable); United States v. Ray, 375 F.3d 980, 986 n.7 (9th Cir. 2004) (appeal is

“not available” for “an administrative or ministerial order”).

      To the extent that Sundes seek to challenge the district court’s February 13,

2019 order dismissing the cases for lack of jurisdiction, we do not consider the

challenge because Sundes’ July 16, 2019 notice of appeal was untimely as to that

                                          2
order. See Fed. R. App. P. 4(a)(1)(A) (a notice appeal “must be filed … within 30

days after entry of the judgment or order appealed from”). The untimely notice of

appeal deprives us of jurisdiction. See United States v. Sadler, 480 F.3d 932, 937

(9th Cir. 2007).

DISMISSED.




                                         3